Citation Nr: 1541362	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for ulcerative colitis.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran had active duty service from October 1994 To January 2001.

These matters come on appeal before the Board of Veterans' Appeals (Board) from January 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for ulcerative colitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus is etiologically related to service.

2.  A March 2002 rating decision denied service connection for ulcerative colitis.  The Veteran did not appeal the rating decision and it is now final.

3.  The evidence associated with the claims file subsequent to the March 2002 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection ulcerative colitis.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, tinnitus is related to service.  
38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The March 2002 rating decision, which denied service connection for ulcerative colitis, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015). 

3.  The criteria for reopening the claim for service connection for ulcerative colitis are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim for tinnitus and the claim to reopen, no further discussion of the duties to notify and assist is necessary.

Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, No. 13-0540, 2015 WL 510609, * 12 (Feb. 9, 2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2024); 38 C.F.R. § 3.309(a) (2014).  When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology. See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has tinnitus as a result of acoustic trauma during service.  His DD 214 shows that his military occupational specialty was Armor Crewman.  In a May 2008 statement, he asserted that he has experienced tinnitus since his exposure to loud noises in the military.  The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service.  

A July 2008 private treatment note shows that the Veteran complained of bilateral tinnitus that had been present since before his separation from military service.  A December 2008 VA audiology examination report stated, "although the Veteran was pleasant in demeanor, the test results were inconsistent and do not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor intertest reliability.  Test results considered invalid and unreliable and therefore were not reported."  In a February 2009 statement, the Veteran explained that the December 2008 VA audiologist never told him that his responses were inconsistent, but instructed him only to "listen for the sounds and words."  He stated that he had followed her instructions and did his best, but found it difficult due to the ringing in his ears.  

A February 2009 private audiologist provided a diagnosis of bilateral tinnitus, and noted that the reliability of the pure tone audiometry testing was good.  The audiologist noted that the Veteran has a history of noise exposure from the military.  

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed tinnitus is related to acoustic trauma during service.  A Veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that his current tinnitus had its onset in service is competent and credible.  Under VA regulations, the preponderance of the evidence must be against the claim for benefits to be denied.  Here, the evidence is at least in equipoise and thus the Veteran must prevail.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claim for service connection for ulcerative colitis was previously considered and denied by the RO in a March 2002 rating decision, which found that the condition was not incurred in or aggravated by service.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The evidence submitted since the March 2002 rating decision became final includes medical and lay evidence indicating that he experienced symptoms of ulcerative colitis in service, and that the condition has continued since service separation.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned evidence shows symptoms during service and suggests a nexus between the current disability and active duty service.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for ulcerative colitis.








ORDER

Service connection for tinnitus is granted.

New and material evidence having been received, the appeal to reopen service connection for ulcerative colitis is granted.


REMAND

Private treatment notes show that the Veteran was diagnosed with recurrent ulcerative colitis in November 2001, and has experienced symptoms of the condition which require medication since then.  

Although service treatment records are negative for complaints or treatment of the condition, the Veteran's wife submitted an August 2009 statement asserting that the condition was present in service: "Before my husband was discharged from the service he had complained of some bleeding with his bowel movements, he did attend sick call for this condition I believe.  In 2001 the same year he was discharged he feel ill while attending the State of Illinois Corrections Academy.  He was taken to Springfield Memorial Hospital in Springfield Illinois where he was admitted and several tests were run on him.  In the month of October or November 2001 he was diagnosed with Ulcerative Colitis."

The Veteran was provided a VA examination in May 2014 to address his claim that ulcerative colitis was caused by anthrax vaccines he received prior to his deployment to Kuwait.  The examiner stated that, "there's no body of substantive medical literature connecting or associating statistically the development of inflammatory bowel disease following anthrax injections."  However, the examiner did not discuss the articles submitted by the Veteran suggesting an association between the anthrax vaccine and gastrointestinal conditions.  The Veteran also was not provided a VA medical opinion on direct service connection.  The Board finds that a new examination is necessary to discuss the submitted medical articles and the lay testimony indicating that ulcerative colitis was incurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gastroenterology examination to determine the etiology of the ulcerative colitis.  All indicated tests and studies are to be performed.    Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  

Based on review of the Veteran's pertinent medical history and with consideration of sound medical principles, the examiner should provide an opinion responding to the following:

Is it at least as likely as not (50 percent or better probability) that the Veteran's ulcerative colitis is related to his military service, to include the anthrax vaccinations received therein?

The examiner must explain the rationale for all opinions given.  The explanation of rationale should include discussion of the articles discussing mandatory anthrax vaccination in the military submitted by the Veteran, and the lay statements from the Veteran's wife indicating that symptoms of ulcerative colitis were present in service.  Any medical texts or articles relied upon by the examiner in arriving at his/her conclusion, should be cited in the opinion.

2.  After conducting any additional development deemed necessary, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


